Name: Commission Implementing Regulation (EU) NoÃ 752/2013 of 31Ã July 2013 amending Regulation (EC) NoÃ 555/2008 as regards national support programmes and trade with third countries in the wine sector
 Type: Implementing Regulation
 Subject Matter: beverages and sugar;  personnel management and staff remuneration;  accounting;  trade policy;  economic policy;  documentation;  America;  trade;  cooperation policy
 Date Published: nan

 6.8.2013 EN Official Journal of the European Union L 210/17 COMMISSION IMPLEMENTING REGULATION (EU) No 752/2013 of 31 July 2013 amending Regulation (EC) No 555/2008 as regards national support programmes and trade with third countries in the wine sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 103za and Article 158a(4), in conjunction with Article 4 thereof, Whereas: (1) Articles 4 and 5 of Commission Regulation (EC) No 555/2008 (2) provide for the eligibility criteria for operations for promotion of wines on third-country markets included in national support programmes and for the selection procedure of such operations. (2) In view of the specific nature of the measure of promotion of wine on third-country markets and in the light of the experience gained during the implementation of the national support programmes, rules for the eligibility of personnel costs and overheads incurred by the beneficiary in the execution of such measures should be established. (3) Article 19(2) of Regulation (EC) No 555/2008 provides for the financial management of investment measures. In order to ease the realisation of investment projects in the context of the implementation of the programming period 2014 to 2018, the maximum ceiling for advance payments should be raised in 2014 and 2015. The same approach should also apply for the realisation of investment projects in the context of the end of the first programming period 2009 to 2013. Therefore, the maximum ceiling for advance payments should also be raised for 2013. (4) It is appropriate to introduce measures guaranteeing sound financial management and improving control of Union funding advanced to the beneficiaries in the framework of national support programmes. Considering the time needed by the Member States to implement these measures, their application should start as from 2014, except where Member States decide to grant increased advances in 2013 up to the maximum ceilings to be introduced in Article 19(2) of Regulation (EC) No 555/2008. (5) Section 2 of Chapter II of Title III of Regulation (EC) No 555/2008 establishes the requirements to be met for the import of wine, grape juice and grape must in the Union. It provides, in particular, for the obligation to produce a V I 1 document, drawn up on a V I 1 form corresponding to the specimen shown in Annex IX to that Regulation, signed by an officer of an official body and by an official of a recognised laboratory, or a simplified V I 1 paper document for wine products imported into the Union. Taking into account the development of computerised systems in that sector and in order to facilitate the monitoring of the movements and controls of vine products, it is appropriate to authorise also the use of computerised systems and consequently of electronic documents. Nevertheless, the use of computerised systems should be subject to the respect of certain conditions and to the recognition by the Union that the system of controls established in a third country offers sufficient garantees as regards the nature, the origin and the traceability of the wine products imported in the Union from that third country. It is therefore necessary to lay down the minimum conditions required for the official acceptance by the Union of the equivalence of the system of controls in place in the third country concerned with the system in place in the Union. (6) For the sake of clarity, third countries having established a system of controls recognised as equivalent by the Union should be included in a list. (7) Following the examination of the application introduced by the competent authorities of Chile to benefit from the simplified procedure provided for in Article 45 of Regulation (EC) No 555/2008 and the recognition by the Union that the system of controls in place in the Chilean wine sector offers special guarantees on control and traceability of wines produced in Chile, V I 1 documents made out by wine producers of Chile having received individual approval from their competent authorities and been subject to inspection by the latter, should be considered as certificates or analysis reports drawn up by agencies and laboratories included in the list referred to in Article 48 of that Regulation. The list of third countries referred to in Article 43(2) and Article 45 of Regulation (EC) No 555/2008 and set out in Annex XII thereto should be completed accordingly. (8) Regulation (EC) No 555/2008 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 555/2008 is amended as follows: (1) in Section 1 of Chapter II of Title II, the following Article 5a is added: Article 5a Eligible costs 1. Personnel costs of the beneficiary referred to in Article 4 shall be considered eligible if they are incurred in relation to the preparation, implementation or follow-up of the particular supported promotion project, including the evaluation. This includes the costs of the personnel contracted by the beneficiary specifically on the occasion of the promotion project and the costs corresponding to the share of the working hours invested in the promotion project by permanent staff of the beneficiary. Member States shall only accept personnel costs as eligible if the beneficiaries provide supporting documents setting out the details of the work actually carried out in relation to the particular supported promotion project. 2. Overheads incurred by the beneficiary shall be considered eligible only if: (a) they are related to the preparation, implementation or follow-up of the project; and (b) they do not exceed 4 % of the actual costs of implementing the projects. Member States may decide whether those overheads are eligible on the basis of a flat rate or on the basis of the presentation of supporting documents. In the latter case, the calculation of those costs shall be based on the accounting principles, rules and methods used in the beneficiarys country. (2) in Article 19(2), the second subparagraph is replaced by the following: The amount of the advances shall not exceed 20 % of the public aid related to the investment, and its payment shall be subject to the establishment of a bank guarantee or an equivalent guarantee corresponding to 110 % of the amount of the advance. However, in the case of investments for which the individual decision to grant support is taken in the financial years 2013, 2014 or 2015, the amount of the advances may be increased up to 50 % of the public aid related to that investment. For the purposes of Commission Implementing Regulation (EU) No 282/2012 (3) the obligation shall be to spend the total amount advanced in the implementation of the operation concerned two years after its payment. (3) in Chapter III of Title II, the following Article 37b is added: Article 37b Communication related to advances 1. Where advances are granted in accordance with Articles 5(7), 9(2), 19(2) and 24(3), beneficiaries are requested to provide for each project annually to the paying agencies the following information: (a) costs statements justifying, by measure, the use of the advances until 15 October; and (b) a confirmation, by measure, of the balance of unused advances remaining on 15 October. Member States shall define in their national rules the date of transmission of this information in order for it to be included in the current annual accounts of the paying agencies referred to in Article 6 of Regulation (EC) No 885/2006 within the deadline laid down in Article 7(2) of that Regulation. 2. Paragraph 1 shall not apply to the annual accounts of 2013, except where advances of more than 20 % and up to 50 % of the public aid related to the investments are granted in accordance with the second subparagraph of Article 19(2). 3. For the purposes of Article 18(2) of Implementing Regulation (EU) No 282/2012, the evidence of final entitlement to be produced shall be the last costs statement and confirmation of the balance referred to in paragraph 1. Concerning advances under Articles 9(2) and 19(2) of this Regulation, the last costs statement and confirmation of the balance referred to in paragraphs 1 and 2 shall be provided by the end of the second financial year after their payment. (4) In Chapter II of Title III, the following Article 45a is inserted: Article 45a Electronic document 1. V I 1 documents established in accordance with Articles 43 and 45 may be replaced by an electronic document for the import in the Union of wine products from third countries which have in place a system of controls accepted by the Union as equivalent to that set up for the same products by the Union legislation. A system of controls in a third country may be accepted as equivalent to that set up for the same products by the Union if it fulfils at least the following conditions: (a) it offers sufficient guarantees as to the nature, the origin and the traceability of the wine products produced or traded on the territory of the third country concerned; (b) it guarantees access to the data held in the electronic system used, in particular with regard to the registration and the identification of operators, control bodies and the analysis laboratories; (c) it guarantees the possibility to check the data referred to in point (b) within the framework of a mutual administrative cooperation. Third countries having in place a system of controls accepted by the Union as equivalent in accordance with the second subparagraph shall be included in the list set out in Annex XII, Part C. 2. The electronic document provided for in paragraph 1 shall contain at least the information necessary for the establishment of the V I 1 document. A unique administrative reference code is assigned to the electronic document by, or under the control of the competent authorities of the third country of export. This code is included on the commercial documents required for the import in the territory of the Union. 3. Access to the electronic document or to the data necessary for its establishment shall be given at any request of the competent authorities of the Member State of destination. The data referred to in the first subparagraph may be requested in the form of a paper document in which the data shall be displayed in the form of data elements, expressed in the same manner as in the electronic document. (5) Annex XII is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) Commission Regulation (EC) No 555/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector (OJ L 170, 30.6.2008, p. 1). (3) Commission Implementing Regulation (EU) No 282/2012 of 28 March 2012 laying down common detailed rules for the application of the system of securities for agricultural products (OJ L 92, 30.3.2012, p. 4). ANNEX ANNEX XII List of third countries referred to in Article 43(2), Article 45 and Article 45a PART A : List of third countries referred to in Article 43(2):  Australia  Chile PART B : List of third countries referred to in Article 45:  Australia  Chile  United States of America PART C : List of third countries referred to in Article 45a:  -;